DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pg. 5-7, filed 15 Jul 2021 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claims 1-3, 10-11, and 13, Applicant argues, see pg. 6, that “Applicant respectfully submits that one having skill in the art would not be motivated to combine the teachings of the other references, including Jeong, with Powers as suggested by the Examiner … Accordingly, at most, one combining the teachings of Powers and Jeong would arrive at a single beamformer for receiving the signals from two therapy arrays … and a separate beamformer for receiving signals from an imaging array.” However, the Examiner respectfully disagrees. First, it is noted that claims 1-3, 10-11, and 13 have been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.IV. Applicant merely argues against Jeong and Powers when the claims were rejected in combination of Ebbini, Moehring, Jeong, Chomas, and Powers. Second, "The test for obviousness is not the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP 2145.III. Applicant alleges that the combination of Jeong and Powers would result in a single beamformer for two therapy arrays and a separate beamformer for the imaging array, when the test for obviousness under 35 U.S.C. 103 is not whether Jeong and Powers can be bodily incorporated. As noted in the Non-Final Office Action of 15 Apr 2021 and in the 35 U.S.C. 103 rejections below, Jeong at least discloses a two-dimensional array comprising therapy transducer elements and imaging transducer elements that are arranged separately (Fig. 2: imaging array 204 and therapy array 2-6; [0033]). Additionally, as noted in the Non-Final Office Action of 15 Apr 2021 and in the 35 U.S.C. 103 rejections below, Powers also disclose specifically in [0013] that its transducer arrays 10a and 10b are “capable of scanning in three dimensions for 3D imaging and treatment” and Fig. 1 additionally discloses transducer arrays 10a and 10b coupled to a single beamformer 20. Therefore, since both Jeong and Powers disclose transducer arrays including therapy and imaging transducer elements, the combination of at least Jeong and Powers would not change the principle operation of therapeutic imaging and configurable for delivering therapy pulses” ([0045] of Ebbini). The motivations for combining at least Jeon and Powers with Ebbini, as noted in the Non-Final Office Action of 15 Apr 2021 and in the 35 U.S.C. 103 rejections below, are to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007] of Jeong) and “the signals received by over 1500 transducer elements of a two dimensional array can contribute efficiently to a single beamformed signal (by receiving a partially beamformed signal from a patch of 12 transducer elements),” as taught by Powers ([0014] of Powers), respectively. Applicant further argues, see pg. 6, that “The other references do not cure the deficiencies of Ebbini, Jeong, and Powers,” but the Examiner respectfully disagrees at least for the reasons explained above. Also, see the 35 U.S.C. 103 rejections below.
Regarding dependent claims 2-14, Applicant argues, see pg. 7, that “These claims are patentably distinguished over the applied references because of their dependency on patentable independent claims and also because of the additional elements recited in those claims.” However, the Examiner respectfully disagrees at least for the reasons explained above. Also, see the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1-15 are currently examination. No claim has been cancelled/added/withdrawn since the Non-Final Office Action of 15 Apr 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini et al. (US Patent Pub No. 2013/0144165) – hereinafter referred to as Ebbini – in view of Moehring et al. (US Patent No. 6635017) - hereinafter referred to as Moehring; Jeong et al. (US Patent Pub No. 2009/0240148) – hereinafter referred to as Jeong; Chomas et al. (US Patent Pub No. 2008/0125657) – hereinafter referred to as Chomas; and Powers et al. (US Patent Pub No. 2010/0056924) – hereinafter referred to as Powers.
Regarding claim 1, Ebbini discloses an ultrasonic therapy system (at least Fig. 1) comprising:
a transducer array (transducer 22) comprising transducer elements ([0045]), wherein the transducer elements include therapy transducer elements and imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses), wherein the therapy transducer elements have a pitch of 2 mm ([0179]: pitch of 2.0 
a non-transitory computer readable medium ([0055]: computer programs executed on non-volatile memory) including instructions thereon that when executed cause the system to:
transmit therapeutic ultrasound energy from the therapy transducer elements (Fig. 3 and [0048]: therapy bursts 40) toward an occlusion  ([0080]: vascular occlusion), and transmit other than therapeutic ultrasound energy from the imaging transducer elements (Fig. 3 and [0048]: imaging pulses 46; [0046]: transducer elements allow imaging and therapy delivery using same array); and
beamformers (Fig. 12A and [0111]: Tx BF 502 and Rx BF 504), wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the beamformers (Fig. 12A; [0108]).
	Ebbini does not explicitly disclose:
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing;
imaging transducer elements which are arranged separately from the therapy transducer elements;
wherein the therapy transducer elements transmit a frequency bandwidth centered at 1 MHz; 

a single beamformer, wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the single beamformer.
	In related art of an ultrasonic therapy system (at least Fig. 1), Moehring, however, discloses:
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini and Moehring, and a two-dimensional array comprising transducer elements arranged in a pattern with corner elements missing to provide a round array shape was well known in the art, as taught by Moehring. One of ordinary skill in the art could have substituted the Ebbini’s transducer array with the Moehring’s two dimensional transducer array to arrive at the claimed invention in part. The motivation for the substitution would have been to allow “the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window … (and) Once the best temporal window is located, the therapeutic beam is transmitted,” as taught by Moehring (Col 13, lines 7-16).
In related art of an ultrasound therapy system, Jeong further discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbin, Moehring, and Jeong; a two-dimensional array comprising transducer elements was well known in the art, as taught by Moehring and Jeong; and a two-dimensional array comprising transducer elements including therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
In related art of an ultrasound therapy system, Chomas also discloses:
therapy transducer elements transmit a frequency bandwidth centered at 1 MHz ([0021]: less than 2 MHz center frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring and Jeong to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, and Chomas, 
In related art of an ultrasonic therapy system (Fig. 1), Powers additionally discloses:
transmitting therapeutic ultrasound energy from therapy transducer elements toward an occlusion in a cranial vascular system ([0013]: diagnosing and treating cranial blood clots … transducer arrays provided for transmitting ultrasonic waves); and
a single beamformer (beamformer 20), wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer (Fig. 1: transducer arrays 10a and b and beamformer 20 and [0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, and Chomas to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and transmitting therapeutic ultrasound energy toward from therapy transducer elements toward an occlusion in a cranial vascular system and a single beamformer, wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer was well known in the art, as taught by Powers. One of ordinary skill in the art could have combined the elements as 
Regarding claims 2-3, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses:
therapy transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
a number of the therapy transducer elements in the two dimensional array is 128 and wherein the beamformer comprises a 128-channel beamformer (claims 2-3); and
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (claim 3).
	In related art of an ultrasound therapy system, Jeong, however, discloses:

imaging transducer elements (imaging array 204) are centrally positioned in a two dimensional array of therapy ultrasound elements (Fig. 2 and [0033]: imaging array 204 between therapy arrays 206(1) and 206(2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and a number of therapy transducer elements in a two dimensional array that is 128 and imaging transducer elements centrally positioned in a two dimensional array of therapy ultrasound elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
In related art of an ultrasonic therapy system (Fig. 1), Powers further discloses:
the beamformer comprises a 128-channel beamformer ([0014]: main beamformer 20 has 128 channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy 
Regarding claims 10-11, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses: 
transducer array ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses).
	Ebbini does not explicitly disclose:
the imaging Page 3 of 8Appl. No. 15/562,782 transducer elements to transmit ultrasound at a higher frequency than the therapy transducer elements.
	In related art of an ultrasound therapy system, Jeong further discloses:
the imaging transducer elements to transmit ultrasound at a higher frequency than the therapy transducer elements (Fig. 7 and [0047]: 6 MHz array for imaging and 4 MHz array for therapy) (claims 10-11); and
(claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and imaging transducer elements to transmit ultrasound at a higher frequency than therapy transducer elements and the imaging transducer elements comprise a smaller height than the therapy transducer elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Regarding claim 13, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses:
the imaging transducer elements are configured for A-line imaging ([0151]: imaging A-lines within FoV).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 2 above, and further in view of Smith et al. (US Patent No. 6066096) – hereinafter referred to as Smith.
Regarding claim 6, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 2, as discussed above, and Ebbini discloses:
imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
Ebbini does not explicitly disclose:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements.
In related art of an ultrasonic system (at least Fig. 2), Smith, however, discloses:
transducer elements are peripherally positioned around a two dimensional array of transducer elements (Fig. 2F: transducer elements outside of circular arrangement 224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Smith, and transducer elements positioned peripherally around a two-dimensional array of transducer elements was well known in the art, as taught by Smith. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “improved therapy in conjunction with ultrasonic imaging,” as taught by Smith (Col 2, lines 31-35).
Regarding claim 7, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini discloses:
the imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
the imaging transducer elements are coupled together for operation in parallel.
In related art of an ultrasound therapy system, Jeong further discloses:
imaging transducer elements are coupled together for operation in parallel (Fig. 2 and [0033]: transducer array includes imaging array and one of therapy arrays and the array is connected to controller system 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Powers, and Smith, and imaging transducer elements are coupled together for operation in parallel was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to combine prior art reference teachings to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 3 above, and further in view of Prus (US Patent Pub No. 2008/0030104).
Regarding claims 4-5, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 3, as discussed above, and Ebbini in view of Smith, Chomas, Powers, and Jeong discloses:
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (see 35 U.S.C. 103 rejection to claim 3 above).
	Ebbini does not explicitly disclose:
a number of the imaging transducer elements is four (claims 4-5); and
the four imaging transducer elements are coupled together for operation in parallel as a transducer patch (claim 5).
In related art of an ultrasonic system (at least Fig. 1), Prus, however, discloses:
a number of imaging transducer elements is four (Fig. 8 and [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Power, and Prus, and a number of imaging transducer elements is four was well known in the art, as taught by Prus. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the 
In related art of an ultrasonic therapy system, Jeong further discloses:
imaging transducer elements are coupled together for operation in parallel as a transducer patch (Fig. 2 and [0033]: transducer array includes imaging array and one of therapy arrays and the array is connected to controller system 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Prus to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Prus and imaging transducer elements are coupled together for operation in parallel as a transducer patch was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith, as applied to claim 6 above, respectively, and further in view of Prus.
Regarding claim 8, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements (see 35 U.S.C. 103 rejection to claim 6 above).
	Ebbini does not explicitly disclose:
a number of imaging transducer elements is four.
In related art of an ultrasonic system (at least Fig. 1), Prus, however, discloses:
a number of imaging transducer elements is four (Fig. 8 and [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Power, Smith, and Prus, and a number of imaging transducer elements is four was well known in the art, as taught by Prus. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “effective range of electronic steering of the transducer may be increased over that of a conventional transducer array having uniform-shaped energy transmitting element surfaces, without formation of potentially harmful and energy depleting hot spots,” as taught by Prus ([0006]).
Regarding claim 9, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini in view of Smith, Chomas, Powers, and Jeong discloses:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements (see 35 U.S.C. 103 rejection to claim 6 above).
Ebbini does not explicitly disclose:
twenty imaging transducer elements arranged in groups of five elements, each group being located on a side of the two dimensional array of therapy transducer elements.
In related art of an ultrasonic system (at least Fig. 2), Smith further discloses:
transducer elements arranged in groups, wherein each of the groups is located on a side of a two dimensional array of transducer elements (Fig. 2F-G: transducer elements divided into quadrants 1-4; Col 7, line 45 – Col 8, line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Smith, and transducer elements arranged in groups, wherein each of the groups is located on a side of a two dimensional array of transducer elements, was well known in the art, as taught by Smith. One of ordinary skill in the art could 
In related art of an ultrasonic system (at least Fig. 5), Burton further discloses:
a group of five imaging transducer elements (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, Smith, and Burton; transducer elements arranged in groups, wherein each of the groups is located on a side of a two-dimensional array of transducer elements was well known in the art, as taught by Smith; and grouping five imaging transducer elements was well known in the art. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “reduces the need for significant operator interaction with a sound-wave generating device used in the identification and treatment of embolism or stenosis,” as taught by Burton ([0026]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 1 above, and further in view of Jeong and Lu et al. (US Patent Pub No. 2011/0178407) – hereinafter referred to as Lu.
Regarding claim 12, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini discloses:

	Ebbini does not explicitly disclose:
the imaging transducer elements comprise one or more of a heavier backing than the therapy transducer elements, wherein the heavier backing is configured to cause the imaging transducer elements to transmit a wider bandwidth of frequencies than the therapy transducer elements, or a different acoustic matching layer than the therapy transducer elements, wherein the different acoustic matching layer is configured to provide different energy coupling into a body for the imaging transducer elements than the therapy transducer elements.
	In related art of an ultrasound therapy system, Jeong further discloses:
a transducer array comprising separate imaging transducer elements and therapy transducer elements (Fig. 2 and [0033]: transducer array 202 comprising one of two therapy arrays 206 and an imaging array 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and a transducer array comprising separate imaging transducer elements and therapy transducer elements was well known in the art, as taught by Jeong. One 
In related art of an ultrasound system, Lu further discloses:
a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is configured to cause the first set of transducer elements to transmit a wider bandwidth of frequencies than the second set of transducer elements (Fig 1 and [0047]: hard backing layer v. soft backing for operation at different frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers and Lu; a transducer array comprising separate imaging transducer elements and therapy transducer elements was well known in the art, as taught by Jeong; and a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is configured to cause the first set of transducer elements to transmit a wider bandwidth of frequencies than the second set of transducer elements was well known in the art, as taught by Lu. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 1 above, and further in view of Sapozhnikov et al. (US Patent No. 9743909) – hereinafter referred to as Sapozhnikov.
Regarding claim 14, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini discloses:
the imaging transducer elements of the transducer array ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
the imaging transducer elements of the transducer array operate at a bandwidth of 10-20 MHz or 1.6-2.0 MHz, or operate at a center frequency of 3 MHz or 5 MHz.
	In related art of an ultrasonic system, Sapozhnikov, however, discloses:
imaging transducer elements of a transducer array operating at a center frequency of 5 MHz (Col 24, lines 29-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system 
Regarding claim 15, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Sapozhnikov discloses all limitations of claim 14, as discussed above, and Ebbini does not explicitly disclose:
a cavitation detector configured to produce an alarm responsive to signals produced by the imaging transducer elements; and
amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements.
In related art of an ultrasonic therapy system (Fig. 1), Powers further discloses:
a cavitation detector configured to produce an alarm responsive to signals produced by imaging transducer elements ([0028]: When stable cavitation is identified by the cavitation comparator 70 a control signal is coupled to a user alert 72 which issues an audible or visual alert to the user).

In related art of an ultrasonic therapy system, Jeong further discloses:
amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements (Fig. 13 and [0069]: RF power amplifier to boost amplitude of transmit signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Sapozhnikov to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Sapozhnikov, and amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements was well known in the art, as taught by Jeong. One of ordinary skill in the .

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799